  Case 1:19-cr-00338-BMC Document 10 Filed 01/15/21 Page 1 of 3 PageID #: 41




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

UNITED STATES OF AMERICA

         - against -                                             19 CR 338 (BMC)

COREY FLAUM,

                                 Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                      GOVERNMENT’S THIRD UNOPPOSED MOTION
                 TO CONTINUE THE DEFENDANT’S SENTENCING HEARING

          The United States of America respectfully submits this Third Unopposed Motion to

Continue the Defendant’s Sentencing Hearing and states as follows:

          1.        On July 25, 2019, the defendant pled guilty, pursuant to a plea agreement, to an

     information charging one count of attempted price manipulation in violation of 7 U.S.C.

     § 13(a)(2).

          2.        The defendant is not in custody and was released on his own personal recognizance

     with conditions pending sentencing.

          3.        Sentencing in this matter is currently scheduled for January 27, 2021.

          4.        The defendant continues to cooperate with the government and is expected to testify

     in an ongoing case in the Northern District of Illinois, which currently is scheduled for trial on

     October 18, 2021.

          5.        The Government respectfully requests that the sentencing hearing be continued for

     an additional six months, to July 27, 2021, in order to allow the defendant to continue his

     cooperation.
 Case 1:19-cr-00338-BMC Document 10 Filed 01/15/21 Page 2 of 3 PageID #: 42




       6.     The undersigned has conferred with counsel for the defendant. The defendant has

   no objection to the requested relief.

       For the foregoing reasons, the Government’s Third Unopposed Motion to Continue the

Defendant’s Sentencing Hearing should be granted.


Dated: January 15, 2021
                                                    Respectfully submitted,

                                                    DANIEL S. KAHN
                                                    Acting Chief, Fraud Section
                                                    Criminal Division
                                                    U.S. Department of Justice


                                           By:       /s/Matthew F. Sullivan
                                                    Matthew F. Sullivan
                                                    Trial Attorney
                                                    Fraud Section, Criminal Division
                                                    U.S. Department of Justice
                                                    1400 New York Avenue NW
                                                    Washington, DC 20011
                                                    (202) 578-6583
                                                    matthew.sullivan2@usdoj.gov




                                            -2-
  Case 1:19-cr-00338-BMC Document 10 Filed 01/15/21 Page 3 of 3 PageID #: 43




                                CERTIFICATE OF SERVICE

       I hereby certify that, on January 15, 2021, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF, and that the foregoing document is being served this

day on all counsel of record via transmission of Notice(s) of Electronic Filing.


                                              By:     /s/Matthew F. Sullivan
                                                     Matthew F. Sullivan
